      9:19-cv-03196-SAL         Date Filed 04/24/20      Entry Number 15      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Herbert Tyrone Benjamin,            )                    C/A No. 9:19-cv-03196-SAL
                                    )
                        Plaintiff,  )
                                    )
v.                                  )                                ORDER
                                    )
Scott Lewis, Warden,                )
                                    )
                        Defendant.  )
___________________________________ )

       This matter is before the Court for review of the January 31, 2020 Report and

Recommendation of United States Magistrate Judge Bristow Marchant                       ECF No.

12, made in accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). In the

Report, the Magistrate Judge recommended dismissing this action pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure, where Plaintiff has failed to respond to or comply with the

                                                                                 ECF No. 12. No

party filed objections to the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270            (1976). The Court is charged with

making a de novo determination of only those portions of the Report that have been specifically

objected to, and the Court may accept, reject, or modify the Report, in whole or in part. 28

U.S.C. § 636(b)(1). In the absence of objections, the Court is not required to provide an

explanation for adop

                                                                          v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory com

                                                 1
      9:19-cv-03196-SAL       Date Filed 04/24/20     Entry Number 15        Page 2 of 2




       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this action is hereby DISMISSED

without prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

       for Leave to Proceed in forma pauperis, ECF No. 2, is DENIED as moot.

       IT IS SO ORDERED.

                                                          /s/ Sherri A. Lydon
                                                          United States District Judge
April 24, 2020
Florence, South Carolina




                                               2
